Title: To Thomas Jefferson from George Weedon, 10 March 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Williamsburg March. 10. 1781

The deranged situation of our defence in this Quarter makes it absolutely necessary more Men should be call’d from above. I find from Baron de Steuben’s situation, that the Militia in the neighbouring Counties are more backward than I could at this Time of alarm [have] expected. The Baron has therefore desired me to call for some more from the upper Counties, and as his intended operations will not admit of delay it is presumed the Counties most likely to turn out with alacrity should be directed to come forward. From my Knowledge of Culpepper, I would recommend it to your Excellency  to order Col. Barber out with one fourth of his Militia, which will I expect make 400. They in general are fine Men and have an Independent Spirit. I have addressed a Letter to Col. Barber and Col. Thornton if your Excellency approves of this request, be pleased to send it forward with your Orders.
I am, with high Esteem, Your Excellencies Most Obt Servant,

G Weedon B G


P.S. Caroline County has done very little service this Invasion.

